DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 recites:
“3. The device according to Claim 1, wherein the at least one filter element has a first structural element and a second structural element.” Emphasis added. 

Claim 3 is objected to because it is unclear if the first structural element and a second structural element are the same as the first and second structural element in claim 1. 
For the purpose of examination, the examiner is interprets the first and second structural element in claim 3 to be different from the first and second structural element in claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14
Claim 1 recites: 
“A device for separating overspray from overspray-laden booth air of surface treatment
installations, comprising:
a) at least one separating unit through which overspray-laden booth air can be guided and in which overspray can be separated, wherein
b) the at least one separating unit has a filter device with at least one filter element and also a first structural element and a second structural element which are of planar design, wherein
c) the first structural element and the second structural element each have through-openings through which booth air can flow, and wherein
d) the through-openings of the first and of the second structural element are arranged in a
flow direction such that the through-flow openings are not completely aligned with one	another in the flow direction.” Emphasis added.

Claim 8 recites: 
“8. The device according to Claim 1, wherein the at least one filter element has a depth filter and as seen in the flow direction, the first structural element, the depth filter element and the second structural element of the at least one filter element are connected to one another in a sandwich-like manner.” Emphasis added

The phrase “the depth filter element” in Claim 8 lacks antecedent basis because it is unclear if the depth filter element is the same as “a depth filter”.  Besides, the “the depth filter element” is not disclosed in claim 1. Additionally, claim 1 discloses a “second structural element” and a “filter element,” but does not teach that these elements are related to one another. Rather, Claim 3 introduces the feature of a depth filter element and the second structural element being related to the at least one filter element (as claim 3 requires that the “at least one filter element has a first structural element and a second structural element”). Therefore, for the 
For the purpose of examination, claim 8 is interpreted as: 
“8. The device according to claim 3, wherein the at least one filter element has a depth filter and as seen in the flow direction, the first structural element, the depth filter 

Claim 14 recites: 
“14. A method for treating overspray of a coating installation comprising the step of using a device according to Claim 1.”

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. MPEP 2173.05(q).
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6–7, 9–11 and 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eder, US 2005/0229560  (“Eder”). Claim 2 and 13 is rejected under 35 U.S.C. 103 as being obvious in view of  Eder.  Claims 4–5, 8 are rejected under 35 U.S.C. 103 as being obvious over Eder in view of Wertz et al., US 2010/0000411 (“Wertz”).  Claims 12 are rejected under 35 U.S.C. 103 as being obvious over Eder in view of  Nystrom et al., US 6,162,270  (“Nystrom”).  
Regarding claim 1, Eder teaches the limitation of the claim:
“A device (modular filter system 6, Eder Fig. 4a, [0038]1)  for separating overspray from overspray-laden booth air of surface treatment installations2, comprising:
a) at least one separating unit (filter module 1, id. at Fig. 1a, [0034]3) through which overspray-laden booth air can be guided and in which overspray can be separated (Eden’s module is used to filter and separate overspray in spray cabin by guiding the overspray through the filter module, id.
b) the at least one separating unit has a filter device (filter chamber, id. at Fig. 1a, [0034]) with at least one filter element (filter bags 4 bounded by filter layers 34, id. at annotated Fig. 3, [0037]) and also a first structural element (the upstream filter layer 3 corresponds to the first structural element, as seen in the annotated version of Fig. 3 below) and a second structural element (the filter layer 3 immediately downstream of the upstream filter layer 3 corresponds to the second structural element, id. at annotated Fig. 3, [0037]) which are of planar design (Eder’s filter layers are of planar design, id. at Fig. 2b and 2d), wherein
c) the first structural element and the second structural element each have through-openings through which booth air can flow (Eder’s filter layers have through filter openings 3,  id. at Fig. 2b and 2d, [0034]) and wherein
d) the through-openings of the first and of the second structural element are arranged in a flow direction such that the through-flow openings are not completely aligned with one another in the flow direction (Eder’s filter openings 3 are arranged in the direction of the incoming air flow and have offsets with one another, id. at Fig. 2b and 2d, [0016]).”

    PNG
    media_image1.png
    532
    1070
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    855
    media_image2.png
    Greyscale

Claim 2 requires that the device according to Claim 1, wherein the through-openings of the first and of the second structural element are arranged with respect to one another such that through-flowing booth air is guided such that an inertial filter effect occurs.  While Eder does not explicitly disclose the inertial filter effect, Eder discloses that the filter openings 3 are not completely aligned with each other. Eder Figs. 2b and 2d, [0016].  The examiner takes the position that it is well within the ambit of one of ordinary skill in the art to figure out that the off-set arrangement of filter openings 3 on the first and second filter layer causes an inertial filter effect which separates the particulate from the air stream since the air flow direction inside the filter can change rapidly due to the offsets of the filter openings while particles at a certain velocity tend to remain at velocity and travel in a continuous direction.
Regarding claim 3, Eder teaches the limitation of the claim:
“The device according to Claim 1, wherein the at least one filter element (filter bags 4 bounded by filter layer 3, Eder, annotated Fig. 3, [0037]) has a first structural element (filter structural element of the filter element, id. at annotated Fig. 3, [0036]) and a second structural element (second structural element of the filter element, id. at annotated Fig. 3, [0036]).”
Claims 4 and 5 requires that the at least one filter element has a depth filter element between the first structural element and the second structural element and that the depth filter element contains an additive which supports particle agglomeration.  While Eder discloses a filter material 5 positioned between first structural element and second structural element, (Eder annotated Fig. 3, [0034]), Eder does not explicitly disclose that the filter material 5 is a depth filter material or that the filter material 5 contains an additive that supports particle agglomeration. In the analogous art of filter elements, Wertz discloses a depth filter material include one or more layers treated with an oil to increase the filter’s ability to capture dust. Wertz 
Regarding claim 6, Eder teaches the limitation of the claim:
“The device according to Claim 1, wherein the at least one filter element has a frame structure which is connected to the first and/or second structural element (the wall of the hollow body 1 is connected to the filter layers, Eder Fig. 1a, [0034]).”
Regarding claim 7, Eder teaches the limitation of the claim:
“The device according to Claim 6, wherein the frame structure is formed integrally with the first and/or the second structural element (the wall of the hollow body 1 is formed integrally with filter layer as shown in Eder Fig. 1b)5.”
Regarding claim 8, Eder teaches the limitation of the claim:
“The device according to Claim 3, wherein the at least one filter element has a depth filter and as seen in the flow direction, the first structural element, the depth filter 6).”


Regarding claim 9, Eder teaches the limitation of the claim:
“The device according to Claim 1, wherein the at least one separating unit has a receptacle for one or more filter elements (chamber 9 receives filter module, Eder Fig. 4a, [0038]).”
Claims 10 requires that the device according to Claim 1, wherein a first filter element and a second filter element are provided. Claim 11 further requires the first and second filter element have different characteristics. Eder discloses filter layers 3 (Eder, Fig. 1a, [0034]), which is the first filter element, and filter bags 4 (id. at Fig. 3, [0037]), which is the second filter element. Eder’s filter layer 3 and filter bag 4 as different characteristics because filter layers 3 serves the function of coarse filtering and filter bags 4 serves the function of fine filtering. Eder [0017]7.  

    PNG
    media_image3.png
    748
    827
    media_image3.png
    Greyscale

Claim 12 further requires that the separating unit has at least three filter elements with different filter characteristics. While Eder does not explicitly disclose a third filter element with different filtering characteristics, in the analogous art of removing overspray, Nystrom discloses a secondary filter or a post filter 30. Nystrom Fig. 3, col. 6, ll. 49–51.  Nystrom further discloses that the purpose of including a post filter is to remove any final over-spray passing the filters. Nystroms [Abstract]. It would have been obvious to modify Eder’s filter device to include Nystrom’s post filter to remove any final over-spray passing the filters.  Nystroms [Abstract]
Claim 13 requires that a coating installation for coating vehicle body components having a device according to Claim 1.  While Eder does not explicitly disclose that the modular filter system 6 being part of a coating installation for coating vehicle body components, Eder discloses the modular filter system 6 being part of a spraying cabins. Eder [0002].  The examiner takes the 
Claim 14 requires a method for treating overspray of a coating installation comprising the step of using a device according to Claim 1. Eder discloses a method of clean the air removed from the spray cabin using filter devices. Eder [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Eder indicates that Fig. 4a shows ‘a modular filter system 6’ which represents the entire system illustrated in Fig. 4a.  Eder [0038].  However, element 6 has been omitted from Fig. 4a in the reference.  The examiner references Eder’s modular filter system as element 6 even though this numeral is missing from Fig. 4a.
        2 The examiner takes the position that this limitation is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2112.02(Ⅱ).
        3 The examiner references Eder’s filter module as element 1 even though Eder refers this numeral as hollow body.  As shown in Fig. 4a, modular filter system 6 contains several of filter module 1, with one of the filter modules 1 corresponding to the “at least one separating unit”.
        4 The examiner reference Eder’s filter layer as element 3 even though Eder refers this numeral as the opening in filter layer.  
        5 The examiner takes the position that the hollow body 1 is integral with the first and second structural elements because they are shown as one piece in Fig. 1b.  Additionally, it would have been obvious to integrally form these parts because “the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.” MPEP 2144.04(V)(B) (internal citations and quotations omitted).”
        6 It would have been obvious to modify Eder in view of Wertz for the reasons stated in the rejection of claims 4 and 5 above.  
        7 A different interpretation of claim 1 is being given for claims 10 and 11. See Eder’s annotated Fig.3 above Claim 12 for details.